 

FS Energy and Power Fund 8-K [fsep-8k_051816.htm]

 

Exhibit 10.4

 



CONTROL AGREEMENT

This Control Agreement (this “Agreement”), dated May 18, 2016, is by and among
Bryn Mawr Funding LLC (the “Borrower”), each subsidiary of the Borrower that
becomes a party hereto by executing a joinder to this Agreement (together with
the Borrower, each a “Company” and, collectively, the “Companies”), Barclays
Bank PLC, as collateral agent for the Lenders (as defined below) and certain
other secured parties (in such capacity, including any successor in such
capacity, the “Agent”), and State Street Bank and Trust Company, a Massachusetts
trust company (the “Custodian”).

WHEREAS, Borrower, certain affiliates of Borrower and the Custodian are parties
to that certain Custodian Agreement, dated as of December 10, 2013 (as amended,
restated, modified, or supplemented from time to time, the “Custodian
Agreement”);

WHEREAS, pursuant to Section 19.14 of the Custodian Agreement, FS Energy and
Power Fund, a Delaware statutory trust and direct parent of the Borrower, (i)
has notified Custodian in writing of its desire for Custodian to perform
services under the Custodian Agreement with respect to the Borrower, and
Custodian has consented to treat the Borrower as a “Company” as defined in the
Custodian Agreement, including to act as custodian for the Borrower’s securities
and other assets; and (ii) may hereafter notify Custodian in writing from time
to time of its desire for Custodian to perform services under the Custodian
Agreement with respect to additional Companies, and upon such notice and the
consent of the Custodian, the Custodian shall treat each such Company as a
“Company” as defined in the Custodian Agreement, including to act as custodian
for such Company’s securities and other assets;

WHEREAS, the Borrower has entered into the Senior Secured Revolving Credit
Agreement dated as of the date hereof, among the Borrower, the lenders party
thereto (the “Lenders”) and the Agent, as administrative agent for the Lenders
(as amended, restated, supplemented, modified and otherwise in effect from time
to time, the “Loan Agreement”), pursuant to which such Lenders have agreed,
subject to the terms and conditions therein specified, to extend credit to the
Borrower. In addition, each Company and the Agent, among others, has entered
into a Guarantee, Pledge and Security Agreement dated as of the date hereof (the
“Security Agreement”) pursuant to which each Company, among other things, has
agreed to pledge and grant a security interest in all right, title and interest
of such Company in, to and under certain of its property, including the
Collateral Account (as defined below) and any cash, securities or other assets
therein or otherwise held by the Custodian (collectively, the “Collateral”), in
favor of the Agent for the benefit of the Agent, the Lenders, and certain other
secured parties, as collateral security for the obligations of such Company
under the Loan Agreement and certain other Secured Obligations (as such term is
defined in the Security Agreement); and

WHEREAS, in connection with the Loan Agreement and the Security Agreement, each
Company intends to grant control (as defined in the Uniform Commercial Code, as
in effect from time to time in The State of New York (the “UCC”)) over the
Collateral Account and possession of other Collateral to the Agent and the
Agent, each Company and the Custodian are entering into this Agreement to
perfect the security interest of the Agent in the Collateral Account and provide
for the control of the Collateral Account and possession of other Collateral.

NOW THEREFORE, for valuable consideration, the parties hereto agree as follows:

1.

Establishment of Collateral Account. The Custodian has established and will
maintain on its books and records each Company’s (i) custodial accounts set
forth on Schedule 1 hereto, which accounts and the assets credited thereto are
pledged in favor of the Agent (collectively, the “Securities Account”), and
(ii) deposit accounts set forth on Schedule 1 hereto, which accounts and the
assets credited thereto are pledged in favor of the Agent (collectively, the
“Deposit Account” and together with the Securities Account, the “Collateral
Account”). The Custodian will credit to the Collateral Account any assets
delivered to it by any Company pursuant to the Custodian Agreement except that
Loan Documents and Identified Securities (as each such term is defined below)
delivered to the Custodian shall be held by the Custodian upon the terms of
Section 5. The Custodian shall have no responsibility for determining the
adequacy of any Collateral required hereunder or under the Loan Agreement, nor
will it assume responsibility for any calculations related to any Collateral
requirements under the Loan Agreement.

 1 

 

2.

Account Control

2.1

Agent Security Interest. This Agreement is intended by each Company and the
Agent to grant “control” of the Collateral Account and possession of other
Collateral to the Agent for purposes of perfection of the Agent’s security
interest in the Collateral Account and other Collateral pursuant to Article 8
and Article 9 of the UCC and the Custodian hereby acknowledges that it has been
advised of each Company’s grant to Agent of a security interest in the
Collateral and Collateral Account. Notwithstanding the foregoing, the Custodian
makes no representation or warranty with respect to the creation, attachment,
perfection, priority or enforceability of any security interest in the
Collateral or Collateral Account.

2.2

Company Control. Unless and until the Custodian receives written notice from the
Agent pursuant to Section 2.3(ii) below instructing the Custodian that the Agent
is exercising its right to exclusive control over the Collateral Account, which
notice is substantially in the form attached hereto as Exhibit A (a “Notice of
Exclusive Control”) and the Custodian has a reasonable time to act thereon
(which shall not exceed two (2) banking days from the date the Custodian
receives such notice), or if all previous Notices of Exclusive Control have been
revoked or rescinded in writing by the Agent: (i) each Company shall be entitled
to exercise all rights with respect to, and to direct the Custodian with respect
to, the Collateral Account, provided that no Company may terminate the
Collateral Account without the prior written consent of the Agent, and (ii) the
Custodian shall have no responsibility or liability to the Agent or any Lender
for settling trades of financial assets and cash carried in the Collateral
Account at the direction of and in accordance with the instructions of any
Company given in accordance with the Custodian Agreement, or for complying with
entitlement orders from any Company concerning the Collateral Account.

2.3

Control by Agent.

(i)

Each Company irrevocably authorizes and directs the Custodian, and the Custodian
agrees, to comply with any entitlement order or instructions (within the meaning
of Sections 8-102, 9-104 and 9-106 of the UCC) received from the Agent with
respect to the Collateral Account, without further consent of such Company.

(ii)

Upon receipt by the Custodian of a Notice of Exclusive Control and the Custodian
having a reasonable time to act thereon, the Custodian shall thereafter follow
only the instruction of the Agent with respect to the Collateral Account, and
shall comply only with any entitlement order or instructions received from the
Agent, without further consent of any Company, and shall be entitled to deal
with the Agent as though the Agent were the sole and absolute owner of the
Collateral Account. Without limiting the Custodian’s obligations under Section
2.3(i) and (ii), Agent agrees that it shall deliver a Notice of Exclusive
Control prior to or simultaneously with any entitlement order or instruction.
For the avoidance of doubt, from and after delivery of a Notice of Exclusive
Control and the Custodian having a reasonable time to act thereon (which shall
not exceed two (2) banking days from the date the Custodian receives such
notice), no Company (whether directly or through its investment manager) shall
have any right or ability to access or receive or withdraw or transfer financial
assets from, or to give other instructions concerning the Collateral Account
until such time as the Agent shall have notified the Custodian in writing of the
withdrawal of the Notice of Exclusive Control and instructed the Custodian to
resume honoring instructions which the Companies are entitled to give under the
Custodian Agreement.

 



 2 

 

 

(iii)

As between each Company and the Agent, the Agent agrees with each Company that
it shall not issue a Notice of Exclusive Control or any entitlement order or
instructions with respect to the Collateral Account pursuant to Section
2.3(i) or (ii) unless an Event of Default (as defined in the Security Agreement)
shall have occurred and be continuing.

(iv)

The Custodian shall have no responsibility or liability to any Company for
complying with a Notice of Exclusive Control or complying with entitlement
orders or other instructions originated by the Agent concerning any Collateral
or the Collateral Account. The Custodian shall have no duty to investigate or
make any determination as to whether an event of default or other like event
exists under the Loan Agreement, and the Custodian shall be fully protected in
complying with a Notice of Exclusive Control whether or not any Company may
allege that no such event of default or other like event exists. Delivery of a
Notice of Exclusive Control by the Agent to the Custodian shall be effective
whether or not a copy of the same is delivered to any Company.

(v)

As between the Agent and the Custodian, notwithstanding any provision contained
herein or in any other document or instrument to the contrary, the Custodian
shall not be liable for any action taken or omitted to be taken at the
instruction of the Agent, or any action taken or omitted to be taken under or in
connection with this Agreement, except for the Custodian’s own bad faith, gross
negligence or willful misconduct in carrying out such instructions.

3.

Distributions. The Custodian shall, without further action by Companies or
Agent, credit to the Collateral Account all interest, dividends and other income
received by the Custodian on the Collateral, unless and until the Custodian has
received a Notice of Exclusive Control and has been directed otherwise by the
Agent, in which event all such receipts shall be credited to such account as
directed by the Agent.

4.

Duties and Services of Custodian.

(i)

Custodian agrees that it is acting as a “securities intermediary,” as defined in
Section 8-102 of the UCC with respect to the Securities Account, and as a “bank”
as defined in Section 9-102 of the UCC with respect to the Deposit Account. The
parties hereto further agree that the securities intermediary’s jurisdiction,
within the meaning of Section 8-110(e) of the UCC, and the bank’s jurisdiction,
within the meaning of Section 9-304(b) of the UCC, is the State of New York and
agree that none of them has or will enter into any agreement to the contrary
except that the parties acknowledge that the Custodian Agreement is otherwise
governed by Massachusetts law.

(ii)

The Custodian shall have no duties, obligations, responsibilities or liabilities
with respect to the Collateral or the Collateral Account except as and to the
extent expressly set forth in this Agreement and the Custodian Agreement, and no
implied duties of any kind shall be read into this Agreement against the
Custodian including, without limitation, the duty to preserve, exercise or
enforce rights in the Collateral and Collateral Account. The Custodian shall not
be liable or responsible for anything done or omitted to be done by it in the
absence of bad faith, gross negligence or willful misconduct and may rely and
shall be protected in acting upon any notice, instruction or other communication
which it reasonably believes to be genuine and authorized.

(iii)

As between each Company and the Custodian, except for the rights of control and
possession in favor of the Agent agreed to herein, nothing herein shall be
deemed to modify, limit, restrict, amend or supersede the terms of the Custodian
Agreement, and the Custodian shall be and remain entitled to all of the rights,
indemnities, powers, and protections in its favor under the Custodian Agreement,
which shall apply fully to the Custodian’s actions and omissions hereunder. If a
provision of this Agreement in favor of the Agent conflicts with a provision of
the Custodian Agreement, this Agreement shall control. Instructions under this
Agreement from a Company’s authorized representative given in accordance with
the terms of the Custodian Agreement shall also constitute Proper Instructions
(as defined in the Custodian Agreement) under the Custodian Agreement.

 



 3 

 

 

(iv)

The Agent agrees to provide to Custodian, in the form of Exhibit B attached
hereto, the names and signatures of authorized parties who may give written
notices, instructions or entitlement orders concerning the Collateral or the
Collateral Account. Other means of notice or instruction may be used, provided
that the Agent and Custodian agree to appropriate security procedures. As
between the Custodian and Agent, the Agent shall indemnify and hold the
Custodian harmless with regard to any losses or liabilities of the Custodian
(including reasonable attorneys’ fees) imposed on or incurred by the Custodian
arising out of any action or omission of the Custodian in accordance with any
notice or any entitlement order or other instruction of Agent under this
Agreement except to the extent of any loss or liability arising from the
Custodian’s gross negligence or willful misconduct.

(v)

The parties hereto acknowledge that no “security entitlement” under the UCC
shall exist with respect to (A) cash (which shall be credited to the Deposit
Account), (B) any Loan Document (as defined below), or any Company’s interest in
a direct or participation or subparticipation interest in or by assignment or
novation of a loan or other extension of credit evidenced, governed or
represented by the Loan Document, or (C) any other asset which is registered in
the name of any Company, payable to the order of the Company or specially
indorsed to such Company or any third party (each such other asset an
“Identified Security”), except to the extent such Identified Security has been
specially indorsed by such Company to the Custodian or in blank.

(vi)

For avoidance of doubt, the Agent hereby acknowledges that any Collateral issued
outside the United States (“Foreign Security System Assets”) which may be held
by the Custodian, a sub-custodian within the Custodian’s network of
sub-custodians (each a “Sub-Custodian”) or a depository or book-entry system for
the central handling of securities and other financial assets in which the
Custodian or the Sub-Custodian are participants may not permit the Companies to
have a security entitlement under the UCC with respect to such Foreign Security
System Assets (and such property shall be deemed for purposes of this Agreement
not to be a financial asset held within the Collateral Account). The parties
hereby further acknowledge that the Custodian gives no assurance that a security
entitlement is created under the UCC with respect to any Company’s assets held
in Euroclear or Clearstream or their successors. Solely as between each Company
and Agent, each Company hereby acknowledges that the foregoing shall not be
deemed a waiver by the Agent of any of the obligations of the Obligors to
Deliver such Collateral or any other obligations of the Obligors under the Loan
Documents or the Debt Documents (as such terms are defined in the Security
Agreement).

5.

Bailment of Loan Documents and Identified Securities; Loan Document Inspection
Rights.

(i)

If any Company delivers or causes a third party to deliver to the Custodian an
instrument, document, certificate or other agreement evidencing, governing or
representing such Company’s ownership in or such Company’s interest in a direct
or participation or subparticipation interest in or by assignment or novation of
a loan or other extension of credit that is not a “security” as defined in
Section 8-102 of the UCC (a “Loan Document”) or an Identified Security, the
Custodian agrees to hold the Loan Document or Identified Security as bailee for
the Agent (and not, for the avoidance of doubt, as “securities intermediary”).

 



 4 

 

 

(ii)

Until the Custodian receives a Notice of Exclusive Control or if all previous
Notices of Exclusive Control have been revoked in writing by the Agent, the
Custodian shall comply with the instructions of the applicable Company in
respect of any Loan Document or Identified Security. The Custodian agrees that
following its receipt from the Agent of a Notice of Exclusive Control and the
Custodian having a reasonable time to act thereon (which shall not exceed two
(2) banking days from the date the Custodian receives such notice), the
Custodian shall thereafter follow only the instruction of the Agent with respect
to all Loan Documents and Identified Securities, without the further consent of
any Company and shall be entitled to deal with the Agent as though the Agent
were the sole and absolute owner of such Collateral. For the avoidance of doubt,
from and after delivery of a Notice of Exclusive Control and the Custodian
having a reasonable time to act thereon (which shall not exceed two (2) banking
days from the date the Custodian receives such notice), no Company (whether
directly or through its investment manager) shall have any right or ability to
give any instructions concerning such Collateral until such time as the Agent
shall have notified the Custodian in writing of the withdrawal of the Notice of
Exclusive Control and instructed the Custodian to resume honoring instructions
which the Companies are entitled to give under the Custodian Agreement.

(iii)

Upon the Agent’s reasonable request (which shall include reasonable advance
written notice), copies of the Loan Documents and Identified Securities shall be
subject to the Agent’s inspection. The Custodian reserves the right to impose
reasonable restrictions on the number, frequency, timing and scope of any such
inspection so as to prevent or minimize any potential impairment or disruption
of its operations, distraction of its personnel or breaches of security or
confidentiality. In addition, the Custodian shall be entitled to impose a
commercially reasonable per person hourly charge for the cooperation and
assistance of its personnel reasonably requested by the Agent in connection with
any such inspection (the “Custodian Inspection Expenses”). Nothing contained in
this section shall obligate the Custodian to provide access to or otherwise
disclose any documents or information that the Custodian is obligated to
maintain in confidence as a matter of law or regulation (and, to the extent that
any such obligation is waivable by the Companies, each Company hereby waives
such obligation to the extent necessary to permit the Agent to have reasonable
access to such documents or information).

(iv)

The Custodian shall have no responsibilities or duties whatsoever with respect
to a Loan Document or Identified Security, except for such responsibilities as
are expressly set forth herein or the Custodian Agreement. The Custodian shall
be entitled to all exculpations, indemnities and other benefits under this
Agreement when acting as bailee for the Agent.

(v)

For the avoidance of doubt, as between each Company and the Agent, each Company
agrees that the fees and expenses of representatives retained by the Agent in
connection with any inspection requested by the Agent pursuant to Section
5(iii) (each, an “Agent Inspection”) will be covered by Section 5.06 of the Loan
Agreement subject to the limitations set forth in such Section 5.06.

(vi)

Each Company agrees to bear the cost of the Custodian Inspection Expenses for
(a) the first two Agent Inspections requested in each calendar year and (b) any
Agent Inspection conducted while an Event of Default has occurred and is
continuing. The Agent agrees to bear the cost of any Custodian Inspection
Expenses that are not required to be borne by the Companies in accordance with
the preceding sentence.

 



 5 

 

 

6.

Force Majeure; Special Damages. The Custodian shall not be liable for delays,
errors or losses occurring by reason of circumstances beyond its control,
including, without limitation, acts of God, market disorder, terrorism,
insurrection, war, riots, failure of transportation or equipment, or failure of
vendors, communication or power supply. In no event shall the Custodian be
liable to any person or entity for consequential or special damages, even if the
Custodian has been advised of the possibility or likelihood of such damages.

7.

Compliance with Legal Process and Judicial Orders. The Custodian shall have no
responsibility or liability to the Companies or to the Agent or to any other
person or entity for acting in accordance with any judicial or arbitral process,
order, writ, judgment, decree or claim of lien relating to the Collateral or
Collateral Account subject to this Agreement notwithstanding that such order or
process is subsequently modified, vacated or otherwise determined to have been
without legal force or effect.

8.

Custodian Representations.

8.1

The Custodian agrees and confirms, as of the date hereof, and at all times until
the termination of this Agreement that it has not entered into, and until the
termination of this Agreement will not enter into, any agreement (other than the
Custodian Agreement) with any other person or entity relating to the Collateral
or the Collateral Account under which it has agreed to comply with entitlement
orders (as defined in Section 8-102 of the UCC) or other instructions of such
other person or entity.

8.2

The Collateral Account will be maintained in the manner set forth in the
Custodian Agreement subject to the provisions hereof until termination of this
Agreement, and the Custodian will not change the name or account number of the
Collateral Account without prior notice to the Agent.

8.3

The Custodian has no knowledge of any claim to or interest in the Collateral
Account, other than the interests therein of the Custodian, the Agent and the
Companies. If the Custodian is notified by any person or entity that such person
or entity asserts any lien, encumbrance or adverse claim (including any writ,
garnishment, judgment, warrant of attachment, execution or similar process)
against the Collateral Account, the Custodian will notify the Agent and the
Companies promptly thereof.

9.

Access To Reports. Upon any pledge, release or substitution of Collateral in the
Collateral Account, and upon any release of other Collateral otherwise in the
possession of the Custodian, Custodian shall notify Agent within one business
day of such change. The Custodian will provide to the Agent a copy of a
statement of the Collateral Account and other Collateral in the possession of
the Custodian within thirty (30) days of the end of the calendar month (or more
frequently as the Agent may reasonably request); provided, however, that the
Custodian’s failure to forward a copy of such statement to the Agent shall not
give rise to any liability hereunder. Upon the Agent’s request, each Company
hereby authorizes the Custodian to, and based on such authorization the
Custodian hereby agrees to use commercially reasonable efforts to, provide to
the Agent such other information concerning the Collateral Account and/or the
Collateral as the Agent may reasonably request, provided that nothing contained
herein shall obligate the Custodian to provide the Agent such information if it
is not obligated to provide such information to the Companies under the
Custodian Agreement, and provided, further, that the Custodian’s failure to
forward such information to the Agent shall not give rise to any liability
hereunder

10.

Fees and Expenses, Etc. of Custodian.

10.1

Reimbursement For Costs; Indemnity. In addition to the terms of the Custodian
Agreement, each Company hereby agrees (a) to pay and reimburse the Custodian for
any advances, costs, expenses (including, without limitation, reasonable
attorney’s fees and costs) and disbursements that may be paid or incurred by the
Custodian in connection with this Agreement or the arrangement contemplated
hereby, including any that may be incurred in performing its duties or
responsibilities pursuant to the terms of this Agreement and (b) to indemnify
and hold the Custodian harmless from and against any other loss, cost or expense
sustained or incurred by the Custodian in connection with this Agreement or the
arrangement contemplated hereby, including any that may be incurred in
performing its duties or responsibilities pursuant to the terms of this
Agreement.

 



 6 

 

 

10.2

Liens. Any fees, expenses or other amounts that may be owing to the Custodian
from time to time pursuant to the terms hereof or of the Custodian Agreement
shall be secured by any lien, encumbrance and other rights that the Custodian
may have under the Custodian Agreement or applicable law; and (subject to
Section 10.4) the Custodian shall be entitled to exercise such rights and
interests against the Collateral and Collateral Account in accordance with the
terms of the Custodian Agreement.

10.3

Advances. It is hereby expressly acknowledged and agreed by the parties that the
Custodian (including its affiliates, subsidiaries and agents) shall not be
obligated to advance cash or investments to, for or on behalf of the Companies
in the Collateral Account; provided, however, that if the Custodian does advance
cash or investments to the Collateral Account for any purpose (including but not
limited to securities settlements, foreign exchange contracts, assumed
settlement or account overdraft) for the benefit of any Company, any property at
any time held pursuant to this Agreement and the Custodian Agreement shall be
security therefor and, should such Company fail to repay the Custodian promptly,
the Custodian shall (subject to Section 10.4) be entitled to utilize available
cash and to dispose of Collateral to the extent necessary to obtain
reimbursement.

10.4

Subordination. The Custodian subordinates any security interest or right of
recoupment or setoff that it may have in or against the Collateral or the
Collateral Account to the security interest in favor of the Agent. However, the
subordination will not apply to the extent that the Custodian’s security
interest or right of recoupment or setoff secures or may reduce obligations of
any Company to pay, reimburse or indemnify the Custodian for (i) the Custodian’s
losses, fees, costs, or expenses incurred under Section 10.1 of this Agreement
or Section 14 or 15 of the Custodian Agreement as in effect on the date of this
Agreement solely to the extent such losses, fees, costs or expenses relate to
the Collateral Account or the Collateral (other than any advances or investments
except to the extent provided in clause (iv) of this Section 10.4),
(ii) returned or charged-back items, (iii) reversals or cancellations of payment
orders and other electronic fund transfers, or (iv) payments owed to the
Custodian for advances or investments made by the Custodian for the purposes of
clearing and settling purchases and sales of securities or other financial
assets credited to the Securities Account, provided that the Custodian’s rights
with respect to this clause (iv) arising from any security or financial asset
shall be limited to such security or financial asset.

11.

Notices. Any notice, instruction or other instrument required to be given
hereunder, or any requests and demands to or upon the respective parties hereto
shall be in writing and may be sent by hand, or by facsimile transmission,
telex, or overnight delivery by any recognized delivery service, prepaid or, for
termination of this Agreement only, by certified or registered mail, and
addressed as follows, or to such other address as any party may hereafter notify
the other respective parties hereto in writing: 

(a) If to the Custodian,     then: State Street Bank and Trust Company     John
Hancock Tower     200 Clarendon Street     Boston, Massachusetts 02116    
Attention: Paul Woods,     Senior Vice President     Telephone: (617) 662-9289  
  Telecopy: (617)




 

 

 

 



 7 

 

 

 

(b) If to the Agent,     then: Barclays Bank PLC     1301 Sixth Avenue     New
York, NY 10019     Attention: Anand Vignesh     Telephone Number:     Fax
Number: (972) 535-5728     Email: wipronyagency@barclays.com       (c) If to any
Company, Bryn Mawr Funding LLC   then: c/o FS Energy and Power Fund     201
Rouse Boulevard     Philadelphia, PA 19112     Attention: Gerald F. Stahlecker  
  Telephone: (215) 495-1169     Telecopy: (215) 222-4649




 



12.

Amendment. No amendment or modification of this Agreement will be effective
unless it is in writing and signed by each of the parties hereto; provided,
however, that Schedule 1 hereto may be amended from time to time to reflect the
accounts of the Companies by (a) the Custodian and / or the Borrower providing
(i) notice thereof and (ii) a copy of such amended Schedule 1 to each other
party hereto, and (b) each other party hereto providing acknowledgement thereof.
This Agreement may be executed in two or more counterparts, each of which shall
constitute an original, but such counterparts together shall constitute one and
the same instrument.

13.

Joinder. Each subsidiary of the Borrower that becomes a party hereto shall
execute a joinder to this Agreement in the form attached hereto as Exhibit C.

14.

Termination. This Agreement shall continue in effect until the Agent has
notified the Custodian in writing that this Agreement is to be terminated. Upon
receipt of such notice, the Agent shall have no further right to originate
instructions with respect to the Collateral or Collateral Account. This
Agreement may not be terminated by any Company without the prior written consent
of the Agent (which consent shall be given pursuant to Section 9.11 of the
Security Agreement). This Agreement may be terminated by the Custodian, and
shall terminate in the event of termination of the Custodian Agreement, in each
case following not less than thirty (30) days’ prior written notice to each of
the other parties hereto. Upon termination of this Agreement by any party, any
Collateral that has not been released by the Agent at or prior to the time of
termination shall be transferred to a successor custodian or bank designated by
the applicable Company and reasonably acceptable to the Agent (or, from and
after receipt by the Custodian of a Notice of Exclusive Control, designated by
the Agent). In the event no successor is agreed upon, the Custodian shall be
entitled to petition a court of competent jurisdiction to appoint a successor
custodian and shall be indemnified by each Company for any costs and expenses
(including, without limitation, attorney’s fees) relating thereto.

15.

Severability. In the event any provision of this Agreement is held illegal, void
or unenforceable, the remainder of this Agreement shall remain in effect.

16.

Successors; Assignment. This Agreement shall be binding upon the parties hereto
and their respective successors and assigns. No party may assign or transfer any
of its rights or obligations hereunder without the prior written consent of the
other parties hereto; provided that this agreement shall be binding on any
successor Agent under the Security Agreement so long as such successor Agent
agrees in writing to be bound as “Agent” in accordance with the terms hereof.

 



 8 

 

 

17.

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without giving effect to the conflict of
law provisions thereof.

18.

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall constitute an original, but such counterparts together shall
constitute one and the same instrument.

19.

Headings. Any headings appearing on this Agreement are for convenience only and
shall not affect the interpretation of any of the terms of this Agreement.

20.

Confidentiality. Each of the Custodian, each Company and the Agent agrees that
it shall use commercially reasonable efforts to maintain, and to cause its
agents, attorneys and accountants to maintain, the confidentiality of the
specific terms of this Agreement, and to not discuss or disclose, nor authorize
such agents, attorneys or accountants to discuss or disclose, such terms,
directly or indirectly, to any person, other than: (1) to such agents, attorneys
or accountants, subject to the terms hereof; (2) as may be legally required by
applicable law or regulation or by any subpoena or similar legal process, or as
may be requested by a regulator having jurisdiction over such party; (3) in
connection with litigation to which such party is a party; (4) to the extent
such terms become publicly available other than as a result of a breach of this
Agreement; or (5) in the case of the Agent any other person to whom the Agent is
permitted to disclose confidential information of any Company in accordance with
Section 9.12 of the Security Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 9 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement under their
respective seals as of the date first written above.



  STATE STREET BANK AND TRUST COMPANY           By:  /s/ George Sullivan  

Name:

Title:

George Sullivan
Executive Vice President

 





 

 



  BARCLAYS BANK PLC, as Collateral Agent           By:  /s/ Luke Syme  

Name:

Title:

Luke Syme
Assistant Vice President

 





 

 

 

  BRYN MAWR FUNDING LLC           By:  /s/ Gerald F. Stahlecker  

Name:

Title:

Gerald F. Stahlecker
Executive Vice President

 







 

 

 

 

 

 

 

 